Title: To Thomas Jefferson from Bernard Peyton, 29 September 1823
From: Peyton, Bernard
To: Jefferson, Thomas

My Dear Sir, Richd 29 Sepr 1823I reached Richmond last eveng, & this morng recd yours, advising of having drawn for $200, which was presented about same time, & paid—The other dft. you expect to draw, shall be likewise honor’d.I was greatly alarmed for you & my other friends, growers of Tobacco, on the 23d Inst::—but discovered the frost was not sufficient to do you harm, & trust we shall now have a spell of fine warm weather, to give time for the safe coming in of the crop—The Nails Rods have been recd, & shall be disposed of to best advantage, if the person from whom they were purchased, will not exchange them—which I have no idea he will consent to do—they are excessively & rustied & defaced —In great haste—Yours very TrulyBernd C PeytonWheat 108d 110¢ going downFlour held at $5¾d  but no purchasers